t c summary opinion united_states tax_court patrick l o’brien petitioner v commissioner of internal revenue respondent docket no 8217-00s filed date patrick l o’brien pro_se william i miller for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure respondent conceded that petitioner was not liable for dollar_figure of additional income or for the sec_6662 penalty the sole issue the court must decide is whether petitioner is liable for the 10-percent additional tax under sec_72 some of the facts in this case have been stipulated and are so found petitioner resided in schaumburg illinois at the time he filed his petition in petitioner patrick l o’brien petitioner received a distribution of a rounded amount of dollar_figure from a defined_benefit_plan and a distribution of a rounded amount of dollar_figure from an employee_stock_ownership_plan for a total of dollar_figure hereinafter both distributions will be referred to as one distribution on his federal_income_tax return petitioner reported that dollar_figure of the dollar_figure distribution was taxable respondent determined that the sec_72 additional tax on early distributions applied to dollar_figure the parties stipulated that this amount should have been dollar_figure the difference appears to be due to rounding and we shall use the stipulated amount respondent now concedes that dollar_figure of the distribution is not subject_to the sec_72 additional tax therefore respondent now asserts that only the taxable_amount of dollar_figure of petitioner’s distribution is at issue with respect to the sec_72 additional tax the funds were distributed to petitioner as a result of his termination of employment he does not contend that the distribution was made due to death disability a series of periodic_payments separation_from_service after attaining the age of or for the purpose of medical_expenses petitioner contends that the distribution is not subject_to the sec_72 additional tax because the distribution was made pursuant to a qualified_domestic_relations_order sec_72 provides for an additional tax of percent on any amount received as an early distribution from a gualified retirement_plan as defined in sec_4974 the sec_72 additional tax does not apply in certain situations and the sole exception on which petitioner relies is sec_72 c that section provides that distributions from qualified_retirement_plans are not subject_to the additional tax if they are made to an alternate_payee pursuant to a qualified_domestic_relations_order qdro within the meaning of sec_414 a qdro is a domestic_relations_order which in pertinent part creates an alternate payee's right to receive all or part of the benefits payable with respect to a participant under a plan clearly specifies certain facts and does not alter the amount of the benefits under the plan sec_414 a and a domestic_relations_order is defined in pertinent q4e- part as any judgment which relates to the provision of marital property rights to a spouse or former spouse of a participant and is made pursuant to a state domestic relations law sec_414 p b the circuit_court of cook county illinois entered a judgment for dissolution of marriage judgment with respect to petitioner and his former wife the judgment states that the parties acknowledged that petitioner’s retirement_plan was marital property the judgment determined that in consideration of petitioner’s waiver of his vested interest in the marital real_estate petitioner’s former wife hereby waives any and all right title claim or interest she may have in the retirement_plan in favor of petitioner the judgment relates to the marital property rights of petitioner and his former wife pursuant to the domestic relations laws of illinois it is a domestic_relations_order under sec_414 b the judgment did not award petitioner’s former wife any interest in the pension_plan distribution petitioner admits that the judgment did not require any distribution of his retirement_funds the distribution took place after petitioner’s divorce from his former wife only petitioner received the dollar_figure distribution what is most significant is that petitioner was not an alternative payee under his retirement_plan but was a participant in that plan for the foregoing - reasons the judgment is not a qdro under sec_414 petitioner’s distribution was not a payment to an alternate_payee pursuant to a qdro and does not fall within the sec_72 c exception to the sec_72 additional tax petitioner further argues that he is not liable for the t additional tax because he received a closing letter from the internal_revenue_service irs accepting the additional information he provided and informing him that he would not need to file a petition with the united_states tax_court to reconsider the tax he owed if you have already filed a petition the office of the district_counsel will contact you on sic the final closing of this case petitioner took this to mean that the case was closed based on the heading closing letter a closing letter is to be sharply distinguished from a closing_agreement entered under sec_7121 kiourtsis v commissioner tcmemo_1996_534 a closing_agreement is entered into by both the taxpayer and the commissioner and is binding in accordance with its terms id sec_7121 sets forth the exclusive procedure under which a final closing_agreement as to the tax_liability of any person can be executed 278_us_282 58_tc_69 reynolds v commissioner tcmemo_2000_20 - - sec_7121 envisages an agreement knowingly entered into by both parties 48_tc_939 affd on another issue 404_f2d_237 5th cir petitioner and respondent did not enter into a valid closing_agreement the closing letter issued by the irs to petitioner is not a closing_agreement under the provisions found in sec_7121 and does not affect petitioner’s liability for tax we hold that petitioner is liable under sec_72 for the additional percent tax on the dollar_figure of early distributions from his qualified_retirement_plans reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
